Greenblott, J.
The September, 1975 St. Lawrence County Supreme Court Grand Jury inquired into matters concerning the County Highway Department. As a result of its inquiry, the Grand Jury filed a report on December 23,1975, proposing recommendations for legislative, executive or administrative action in the public interest based upon stated findings, pursuant to CPL 190.85 (subd 1, par [c]) and also concerning misconduct, nonfeasance and neglect in public office by named public servants as the basis for a recommendation of removal or disciplinary action, pursuant to CPL 190.85 (subd 1, par [a]).
An order was thereafter entered by the Supreme Court accepting that part of the report relating to legislative, executive or administrative action, ordering it to be filed as a separate part of the report, but sealing that portion of the report filed under CPL 190.85 (subd 1, par [a]) pending compliance with the provisions of CPL 190.85 and CPL 190.90.
In view of our recent decision in Matter of Report of October, 1975 Grand Jury of Supreme Ct., Ulster County (55 AD2d 707), we conclude that the report herein must be sealed. The report, as filed, is a combination of the type of report specified in CPL 190.85 (subd 1, par [a]) (misconduct, nonfeasance or neglect in public office by a public servant) and the type specified in paragraph (c) of subdivision 1 (recommendation for legislative, executive or administrative action).
Consequently, the inclusion in a report containing recommendation for legislative or administrative action, of material critical of an identified individual, requires that the report be forever sealed. In the future, Grand Juries issuing recommendations for legislative, executive or administrative action pursuant to CPL 190.85 (subd 1, par [c]) should report such recommendations separately if they are to be permitted to be filed as a public record.
The order should be modified, on the law and the facts, by forever sealing the report of the Grand Jury, and, as so modified, affirmed.
Koreman, P. J., Sweeney, Kane and Herlihy, JJ., concur.
*222Order modified, on the law and the facts, by forever sealing the report of the Grand Jury, and, as so modified, affirmed.